DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as indefinite for the recitation of “pin passes through the transverse slot into the free volume of space, and through the transverse slot until the guide pin is positioned in the bore” (emphasis added) in lines 30-32.  It is unclear how the pin is meant to cross the transverse slot twice and still end up in the bore of the device.  In the interest in compact prosecution the claim will be examined as if it read as follows: “pin passes through the transverse passage into the free volume of space, and through the transverse slot until the guide pin is positioned in the bore” (emphasis added).
Claims 2-12 are rejected as indefinite for depending upon an indefinite claim.
Claim 13 recites the limitation "the orthopedic guide pin" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-19 are rejected as indefinite for depending upon an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 11-17, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over DePuy (DePuy Synthes. "Global APG - Design Rationale and Surgical Technique." DePuy Synthes, 2010. Web. 22 Dec. 2014. <http://www.synthes.com/sites/NA/NAContent/Docs/Product Support Materials/Technique Guides/0612-13-509_GlobalAPGdesignrationaleST.pdf>. supplied by applicant in parent case 16/395968) in view of Pepper (U.S. Patent Pub. 2004/0236339 A1).
DePuy teaches an orthopedic milling machine (low profile central reamer on pg. 4).  Specifically in regards to claims 1 and 12, DePuy recites  an orthopedic guide pin (breakaway guide pin) including a bone engaging end and a free end opposite the bone engaging end, a length of the guide pin (breakaway guide pin) including the bone engaging end (Fig. 8-9 and 12; Para. [0003] on Page 14, Para. [0001] on Page 16).  DePuy also recites a burr (low profile central reamer) including: a hub, the burr (low profile central reamer) being configured for rotation about an axis of the hub, the hub including a bore adapted to receive the orthopedic guide pin (breakaway guide pin), wherein the bore is centered on the axis of the hub and passes axially through the hub (Description of low profile central reamer on Pg. 4 and Page 17 and Fig. 15).  DePuy also recites a milling body that extends transversely to the hub and outwardly surrounds a periphery of the hub at least in part, wherein the milling body includes a crown spaced radially from the hub, and a plurality of lugs that connect the hub and the crown in a radial direction and that are distributed around the hub, the lugs each including a bone etching relief (Fig. 1 below, and Description of low profile central reamer on Pg. 4 and Page 17 and Fig. 15).  DePuy also recites wherein a free volume is defined between two consecutive lugs. and the crown, a transverse passage provided in a portion of the crown extending along an outer periphery of the burr between said two consecutive lugs, the transverse passage defining a through slot through said portion of the crown (Fig. 15 on Page 17 and Fig. 1 below).  DePuy also recites wherein the burr (low profile central reamer) that can move along any location along the length of the guide pin (breakaway guide pin) (DePuy shows in Fig. 8 that the pin is the same size throughout its length thereby enabling the reamer to pass over the entirety of the pin length unhindered.) (Fig. 8-9 and 12; Para. [0003] on Page 14, Para. [0001] on Page 16).  However, DePuy does not disclose wherein a slot is formed in the hub.


    PNG
    media_image1.png
    349
    792
    media_image1.png
    Greyscale

Figure 1:  The crown, hub, lugs, and free volume of the DePuy reamer.


Pepper also teaches a milling machine for bone preparation (long bone reaming apparatus and method).  Specifically in regards to claim 1, Pepper recites wherein the hub further includes a transverse slot (radial slot 240) that extends radially in the hub and that connects the proximal and distal ends of the hub, the transverse slot (240) extending circumferentially from a first hub edge to a second hub edge, the first hub edge being spaced apart from the second hub edge by the transverse slot (240), and wherein a width of the transverse slot (240) is measured from the first to the second hub edges, the width being at least as large as a diameter at any location along the length to the guide pin (rod 170) (Pepper recites the teaching for cutting a slot into a hub of a cutting device which when applied to the DePuy reference would create a hub having a slot interconnected to the bore sized to allow the guide pin of DePuy shown in Fig. 10-11 (page 15 of DePuy) to be laterally loaded into the reamer bore of DePuy.) (Fig. 18B).  Pepper also recites the milling body extends transversely to the hub, including an opening of the transverse slot (240) that is radially opposite to the bore (cannula 110), wherein the burr (cutter 230) can be moved laterally toward the guide pin (guide rod 180) at any location along the length of the guide pin so that the guide pin passes through the transverse into the free volume space, and through the transverse slot (240) until the guide pin (rod 170) is positioned in the bore (cannula 110) (As can be seen in Fig. 22 the small section guide rod 180 is slid through the slot 240 of the cutter 230.  When the slot 240 of Pepper is incorporated into the hub of DePuy the slot would be in the portion of the device that does not have a crown thereby allowing the bore of the low profile reamer to laterally engaging the breakaway pin at any point along its length.) (Figs. 18B and 22; and Page 6 Para. [0166]).  In regards to claim 12, Pepper discloses wherein the first and second hub edges define parallel planes (As can be seen in Fig. 18b, the slot 240 does have parallel planed edges leading into cannula 110.) (Fig. 18b).  It would have been obvious for one having ordinary skill in the art at the time the invention was made to modify the reamer of DePuy by adding a slot in view of Pepper in order to facilitate the connection of the cutter to a guide rod by means of a non-axial insertion method wherein the reamer shaft does not have to be separated to load the pin (Page 2 Para. [0026]).
In regard to claim 2, DePuy in view of Pepper further recite wherein the transverse passage (DePuy: missing crown between two lugs) and the transverse slot (Pepper: radial slot 240) are aligned in a direction radial to the axis of the hub (If the slot of Pepper is incorporated into the apparatus of DePuy it will connect the bore to the free volume and passage in DePuy thereby making both the slot and passage radial with the hub.) (DePuy: Fig. 1 above; and Pepper: Fig. 18B).  
In regard to claim 4, DePuy in view of Pepper recite a device having a hub with a transverse slot and a milling body including a crown with a transverse passage as recited above.  DePuy further recites wherein the milling body (crown and lugs shown in Fig. 1 above) extends over only a peripheral portion of the hub (Fig. 1 above, and wherein the slot is situated outside the peripheral portion of the hub (When the slot 240 of Pepper is incorporated into the hub of DePuy the slot would be in the portion of the device that does not have a crown thereby allowing the bore of the low profile reamer to laterally engaging the breakaway pin at any point along its length.) (Fig. 1 above).
In regard to claim 5, DePuy also recites wherein a sleeve (quick connect shaft description on Page 4) adapted to be simultaneously engaged around the orthopedic guide pin (breakaway guide pin) and coupled to the hub in order to drive the burr (low profile reamer) around the axis of the hub, (The quick connect drive shaft behaves in a similar manner to applicants to sleeve 21 shown in Figs. 3-6 in the specification.  The guide pin is inserted into the glenoid and the length is adjusted as necessary [Page 15 Para. [0003] and Figs. 10-11], next the reamer  and shaft are slide over the pin [Page 16 Para. [0001] and Figs. 12-14].  Since the shaft is designed to be slide over both the reamer and pin, if a slot is added to the hub for lateral insertion prior to the reamer sliding over the pin this would not interfere with the cannulated quick connect shafts ability to still be slid over the reamer and pin during use.) (Page 15 Para. [0003] and Figs. 10-11; and Page 16 Para. [0001] and Figs. 12-14).
In regard to claim 8, DePuy also recites wherein the lugs are distributed substantially uniformly around the hub (Fig. 1 above).
In regard to claim 9 and 11, DePuy also recites wherein each lug has a lengthwise curvature, and wherein each bone etching relief comprises a curvature such that the lugs are able to hollow out a bowl-shaped cavity (Fig. 12 and description of Reaming-Normal Exposure on Page 16)

In regards to claim 13, DePuy teaches an orthopedic milling machine (low profile central reamer on pg. 4).  Specifically, DePuy recites a burr (low profile central reamer) including: a hub, the burr (low profile central reamer) being configured for rotation about an axis of the hub, the hub including a bore adapted to receive an orthopedic guide pin (breakaway guide pin), wherein the bore is centered on the axis of the hub and passes axially through the hub (Description of low profile central reamer on Pg. 4 and Page 17 and Fig. 15).  DePuy also recites a milling body that extends transversely to the hub and outwardly surrounds a portion of a periphery of the hub, wherein the milling body includes a crown spaced radially from the hub and a plurality of lugs that connect the hub and the crown in a radial direction, the plurality of lugs are distributed around the hub, and each of the plurality of  lugs includes a bone etching relief (Fig. 1 above, and Description of low profile central reamer on Pg. 4 and Page 17 and Fig. 15).  DePuy also recites wherein a free volume of space is defined between two consecutive lugs. and the crown, a transverse passage provided in a portion of the crown that extends along an outer periphery of the burr between said two consecutive lugs, the transverse passage defining a through slot through said portion of the crown, whereby the transverse passage provides an opening into the free volume of space (Fig. 15 on Page 17 and Fig. 1 above).  However, DePuy does not disclose wherein a slot is formed in the hub.
Pepper also teaches a milling machine for bone preparation (long bone reaming apparatus and method).  Specifically in regards to claim 13, Pepper recites wherein the hub further includes a transverse slot (radial slot 240) that extends axially through the hub’s length  connecting proximal and distal ends of the hub and providing an opening to the bore (110) (Pepper recites the teaching for cutting a slot into a hub of a cutting device which when applied to the DePuy reference would create a hub having a slot interconnected to the bore sized to allow the guide pin of DePuy shown in Fig. 10-11 (page 15 of DePuy) to be laterally loaded into the reamer bore of DePuy.) (Fig. 18B).  Pepper also recites the milling body extends transversely to the hub, the transverse slot (240) is located in the hub between two consecutive lugs (260) and the opening of the transverse slot (240) opens the bore to a free volume of space (As can be seen in Fig. 22 the small section guide rod 180 is slid through the slot 240 of the cutter 230.  When the slot 240 of Pepper is incorporated into the hub of DePuy the slot would be in the portion of the device that does not have a crown thereby allowing the bore of the low profile reamer to laterally engaging the breakaway pin at any point along its length.) (Figs. 18B and 22; and Page 6 Para. [0166]).  It would have been obvious for one having ordinary skill in the art at the time the invention was made to modify the reamer of DePuy by adding a slot in view of Pepper in order to facilitate the connection of the cutter to a guide rod by means of a non-axial insertion method wherein the reamer shaft does not have to be separated to load the pin (Page 2 Para. [0026]).
In regard to claim 14-15, DePuy also recites wherein a sleeve (quick connect shaft description on Page 4) to drive the burr (low profile reamer) around the axis of the hub, and wherein the sleeve  is coupled to the hub (The quick connect drive shaft behaves in a similar manner to applicants to sleeve 21 shown in Figs. 3-6 in the specification.  The guide pin is inserted into the glenoid and the length is adjusted as necessary [Page 15 Para. [0003] and Figs. 10-11], next the reamer  and shaft are slide over the pin [Page 16 Para. [0001] and Figs. 12-14].  Since the shaft is designed to be slide over both the reamer and pin, if a slot is added to the hub for lateral insertion prior to the reamer sliding over the pin this would not interfere with the cannulated quick connect shafts ability to still be slid over the reamer and pin during use.) (Page 15 Para. [0003] and Figs. 10-11; and Page 16 Para. [0001] and Figs. 12-14).
In regard to claim 16, DePuy also recites wherein the lugs are distributed substantially uniformly around the hub (Fig. 1 above).
In regard to claim 17 and 19, DePuy also recites wherein each of the plurality of lugs includes a lengthwise curvature, and wherein each bone etching relief includes a curvature such that the plurality of lugs are able to hollow out a bowl-shaped cavity (Fig. 12 and description of Reaming-Normal Exposure on Page 16)


Claims 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over DePuy in view of Pepper as applied to claim 1 above, and further in view of Kudla (U.S. Patent No. 5,203,653). 
As stated previously, DePuy in view of Pepper disclose a milling machine comprising a burr with a bore and bone etching reliefs having a lateral passage slot and a passage through the crown.  In regards to claim 3, Pepper further recites wherein two edges of the transverse passage (slot walls 2350, 2550) can be inclined (Figs. 30 and 32).  However, DePuy in view of Pepper are silent as to the degree of inclination.  Kudla discloses an orthopedic milling machine (reamer for shaping bone sockets).  Specifically in regards to claim 3, Kudla recites wherein two edges of the passage (slot 14) are inclined by at least 30° relative to a direction radial to the axis of the hub (Kudla states that the slots 14 are 40o to the polar axis of the cutting head 12.) (Fig. 3B; and Col. 4 lines 23-26 and Col. 2 lines 47-54).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of DePuy in view of Pepper by making the edges the passage at least 30° in view of Kudla in order to create more efficient cutting characteristics (Col. 2 lines 17-20).


Claims 6-7, 10, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over DePuy in view of Pepper as applied to claims 1, 5, and 13 above, and further in view of Rauscher et al (WlPO Pub. 2011/012318 A1).
As stated previously, DePuy in view of Pepper disclose a milling machine comprising a burr with a bore and bone etching reliefs, and a lateral passage slot.  However, DePuy in view of Pepper do not disclose a sleeve threaded into the hub that is adapted to engage the guide pin.  Rauscher teaches an orthopedic milling machine (orthopaedic reamer).  Specifically in regards to claim 6, Rauscher recites wherein an interior surface of the hub is threaded, such that the sleeve (shaft 20) can be threadably connected to the hub (Rauscher recites that the shaft 120 can be threadably connected to the cutting head 30 by threading along wall 40.) (Page 5 Para. [0022] and [0024]).  In regard to claim 7, Rauscher further recites wherein the sleeve (shaft 20) is positioned between the guide pin (120) and the hub when the sleeve (shaft 20) is coupled to the hub (According to Rauscher when the head 30 of the reamer and the shaft 20 are coupled the pin 120 will then be within the bore 14 thereby allowing the shaft to be positioned between the pin and the hub similar to applicant’s apparatus as shown in Fig. 5-6 in applicants specification.) (Fig. 2; and Page 9 Para. [0034]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of DePuy in view of Pepper by making the sleeve threaded into the hub in view of Rauscher in order to prevent unwanted separation of the sleeve and reamer when in use.
In regards to claims 10 and 18, DePuy in view of Pepper disclose a milling machine comprising a burr with a bore and bone etching reliefs, and a lateral passage slot.  However, DePuy in view of Pepper do not disclose wherein each bone etching reliefs extend over the entire length of the distal edge of a lug.  Rauscher discloses wherein each bone etching relief (56) extends over the entire length of a distal edge of a corresponding lug (54) (Rauscher recites wherein each blade 54 includes a sharp cutting face 56 that contacts and cuts bone as cutting head 30 is rotated in the direction of arrow R.) (Fig. 3; and Page 7 Para. [0030] to Page 8 Para. [0031]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the lugs of DePuy by ensuring the bone etching relief covers the whole edge of the lug as taught in Rauscher in order to have more of the cutting face in contact with the bone as the device is rotated.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775